                                                                  Case 2:13-cv-00130-JAM-CKD Document 51 Filed 01/19/21 Page 1 of 2

                                                            1   Charles L. Post, State Bar No. 160443
                                                                Meagan D. Bainbridge, State Bar No. 240679
                                                            2   weintraub tobin chediak coleman grodin
                                                                law corporation
                                                            3   400 Capitol Mall, 11th Floor
                                                                Sacramento, California 95814
                                                           4    Telephone: 916/558.6000
                                                                Facsimile:   916/446.1611
                                                            5
                                                                Attorneys for Defendant
                                                            6   RABOBANK, N.A.
                                                            7

                                                            8                                    UNITED STATES DISTRICT COURT

                                                            9                                    EASTERN DISTRICT OF CALIFORNIA

                                                           10
weintraub tobin chediak coleman grodin




                                                           11    JASBIR LALLY,                                     )   Case No. 2:13-cv-00130-JAM-CKD
                                                                                                                   )
                                                           12                      Plaintiff,                      )   ORDER TO RELEASE SECURITY DEPOSIT
                                                                                                                   )
                                                           13            v.                                        )   POSTED BY DEFENDANT RABOBANK, N.A.
                                                                                                                   )
                                                           14    RABOBANK, N.A., DOES 1-10,                        )
                                                                                                                   )   Judge: Hon. John A. Mendez
                                                           15                      Defendants.                     )
                                                                                                                   )
                                         law corporation




                                                           16                                                      )   Complaint Filed: January 22, 2013
                                                                                                                   )   Counterclaim Filed: February 12, 2013
                                                           17                                                      )
                                                                                                                   )
                                                           18                                                      )
                                                                 AND RELATED COUNTER-CLAIM                         )
                                                           19                                                      )
                                                           20

                                                           21          WHEREAS, on January 22, 2013, Plaintiff Jasbir Lally filed a Complaint in the
                                                           22   above entitled action;
                                                           23          WHEREAS, on February 12, 2013, Defendant Rabobank, N.A. filed a
                                                           24   Counterclaim;
                                                           25          WHEREAS, on February 20, 2013, the Court issued a Temporary Restraining
                                                           26   Order and Order to Show Cause re Preliminary Injunction;
                                                           27          WHEREAS, on February 21, 2013, pursuant to the Court’s Order of February 20,
                                                           28   2013, Defendant Rabobank, N.A. posted a security deposit in the amount of $5,000


                                                                 {3078794.DOCX;}                               1                     Order for Release of Security Deposit
                                                                  Case 2:13-cv-00130-JAM-CKD Document 51 Filed 01/19/21 Page 2 of 2

                                                            1   with the Court;
                                                            2          WHEREAS, on January 16, 2015, a Stipulation and Order for Dismissal was filed
                                                            3   pursuant to the terms of a Settlement Agreement reached between the parties;
                                                           4           WHEREAS, in approximately August 2019 Mechanics Bank acquired Rabobank,
                                                            5   N.A and Rabobank, N.A. no longer exists; and
                                                            6          WHEREAS, it is requested that the security deposit be released to Mechanics
                                                            7   Bank (as successor in interest to Rabobank, N.A).
                                                            8          BASED ON THE FOREGOING, THE COURT HEREBY ORDERS THAT:
                                                            9          Defendant Rabobank, N.A.’s security deposit in the amount of $5,000.00, posted
                                                           10   on February 21, 2013 be released in its entirety and delivered to Mechanics Bank (as
weintraub tobin chediak coleman grodin




                                                           11   successor in interest to Rabobank, N.A), in care of its attorneys at 400 Capitol Mall, 11th
                                                           12   Floor, Sacramento, California 95814.
                                                           13          IT IS SO ORDERED.
                                                           14

                                                           15   Dated: January 15, 2021                          /s/ John A. Mendez
                                         law corporation




                                                           16                                                    THE HONORABLE JOHN A. MENDEZ
                                                                                                                 UNITED STATES DISTRICT COURT JUDGE
                                                           17

                                                           18

                                                           19

                                                           20

                                                           21

                                                           22

                                                           23

                                                           24

                                                           25

                                                           26

                                                           27

                                                           28


                                                                 {3078794.DOCX;}                             2                   Order for Release of Security Deposit
